Name: Commission Regulation (EEC) No 2567/86 of 12 August 1986 on the supply of common wheat to the democratic Republic of Madagascar as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15 . 8 . 86 Official Journal of the European Communities No L 229/ 13 COMMISSION REGULATION (EEC) No 2567/86 of 12 August 1986 on the supply of common wheat to the Democratic Republic of Madagascar as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular the first subparagraph of Article 3 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 1579/86 (3), and in particular Article 28 thereof, Whereas, by its Decision of 3 July 1986 on the supply of food aid to Madagascar, the Commission allocated to the latter country 10 000 tonnes of cereals to be supplied fob ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (4), as last amended by Regulation (EEC) No 3826/85 (5) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The intervention agency specified in the Annex hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . " Done at Brussels , 12 Augsut 1986. For the Commission Frans ANDRIESSEN Vice-President (  ) OJ No L 352, 14 . 12 . 1982, p. 1 . (2) OJ No L 281 , 1 . 11 . 1975, p. 1 . (') OJ No L 139, 24. 5 . 1986, p. 29 . (4) OJ No L 192, 26 . 7 . 1980, p. 11 . O OJ No L 371 , 31 . 12. 1985, p. 1 . No L 229/ 14 Official Journal of the European Communities 15 . 8 . 86 ANNEX I 1 . Programme : 1986 2. Recipient : Madagascar (Ambassade de la R. D. de Madagascar, 276, avenue de Tervuren , B-1150 Bruxelles, Tel . 02/770.17.26  Telex : 61197 MAD B) 3 . Place or country of destination : Tamatave 4. Product to be mobilized : common wheat 5 . Total quantity : 10 000 tonnes 6 . Number of lots : one 7 . Intervention agency responsible for conducting the procedure : Office national interprofessionel des cÃ ©rÃ ©ales (ONIC), 21 , avenue Bosquet, F-75007 Paris (tÃ ©lex OFIBLE 200 490 F) 8 . Method of mobilizing the product : Intervention 9 . Characteristics of the goods : common wheat of fair, sound and merchantable quality, free from abnormal smell and pests, which produces dough which does not stick during the mechanical kneading process The common wheat must meet the following conditions :  moisture : 14,5% maximum (ICC Method No 110)  protein content : 1 1 % minimum (N x 5,7 in terms of dry matter) (ICC Method No 105)  Hagberg falling number of at least 200 including the preparation (agitation) time of 60 seconds (ICC Method No 107) 10 . Packaging : in bulk, plus  205 000 empty new jute sacks, minimum weight 600 g, of a capacity of 50 kilograms, 125 needles and sufficient twine  marking on the bags, in letters at least 5 cm high : 'FROMENT TENDRE-DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE Ã LA RÃ PUBLIQUE DÃ MOCRATIQUE DE MADAGASCAR' 11 . Port of shipment : any Community port accessible to ocean-going vessels with a draught of 32 feet with a shipping service to the recipient country during the period for shipment laid down in point 16 . The tender must be accompanied by a statement from the port authorities attesting the existence of the service during the said period . 1 2. Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 26 August 1986 16 . Shipment period : 10 September to 10 October 1986 17 . Security : 10 ECU per tonne Note The successful tenderer shall send a copy of the shipping documents to the following address : Commission Delegation in Madagascar, Jean Cordy, DÃ ©lÃ ©guÃ ©, Immeuble Ny Havana, 67 hectares, BP 746, Antananarivo . Telex 22327 DELFED mg  ANTANANRIVO (RDM). 15 . 8 . 86 Official Journal of the European Communities No L 229/ 15 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGA TO II  BIJLAGE II  ANEXO II NÃ ºmero de la partida Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij Numero do lote Tonelaje MÃ ¦ngde (t) Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid (t) Tonelagem Nombre y direcciÃ ³n del almacenista Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿9Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse dÃ u stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Nome e endereÃ §o do armazenista Lugar de almacenamiento Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats Local de armazenagem 1 10 000 Matrama, 7, rue Mathieu Brissoneau, F- 44027 Nantes Cedex Magasin de Parthenay (79)